DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, drawn to an evaluation device of claims 1-7 in the reply filed on 4/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 8-9 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image-data acquiring unit configured to acquire image data of an eyeball of a subject,” in claim 1, which corresponds to a camera (para [0055] of Applicant’s specification as originally filed); “a gaze-point detecting unit configured to detect position data of a gaze point of the subject based on the image data,” in claim 1, which has no corresponding structure; “a display control unit configured to perform a display operation to display a plurality of objects on a display screen, and a non-display operation to hide the objects in predetermined timing after the display operation is started,” in claim 1, which has no corresponding structure; “a region setting unit configured to set a plurality of corresponding regions that correspond to the objects, respectively, on the display screen,” in claim 1, which has no corresponding structure; “a determining unit configured to determine, based on the position data of the gaze point, whether the gaze point is present in the corresponding region in a non-display period in which the non-display operation is performed,” in claim 1, which has no corresponding structure; “an arithmetic unit configured to calculate, based on determination data, region data that indicates the corresponding region in which the gaze point is detected in the non-display period out of the corresponding regions,” in claim 1, which has no corresponding structure; and “an evaluation unit configured to calculate evaluation data of the subject based on the region data,” in claim 1, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “a gaze-point detecting unit configured to detect position data of a gaze point of the subject based on the image data,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Accordingly, there is a lack of a written description of the structure to demonstrate that Applicant had possession of this structure.
For claim 1, the claim language “a display control unit configured to perform a display operation to display a plurality of objects on a display screen, and a non-display operation to hide the objects in predetermined timing after the display operation is started,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Accordingly, there is a lack of a written description of the structure to demonstrate that Applicant had possession of this structure.
For claim 1, the claim language “a region setting unit configured to set a plurality of corresponding regions that correspond to the objects, respectively, on the display screen,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Accordingly, there is a lack of a written description of the structure to demonstrate that Applicant had possession of this structure.
For claim 1, the claim language “a determining unit configured to determine, based on the position data of the gaze point, whether the gaze point is present in the corresponding region in a non-display period in which the non-display operation is performed,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Accordingly, there is a lack of a written description of the structure to demonstrate that Applicant had possession of this structure.
For claim 1, the claim language “an arithmetic unit configured to calculate, based on determination data, region data that indicates the corresponding region in which the gaze point is detected in the non-display period out of the corresponding regions,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Accordingly, there is a lack of a written description of the structure to demonstrate that Applicant had possession of this structure.
For claim 1, the claim language “an evaluation unit configured to calculate evaluation data of the subject based on the region data,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Accordingly, there is a lack of a written description of the structure to demonstrate that Applicant had possession of this structure.
Dependent claim(s) 2-7 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-7 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “a gaze-point detecting unit configured to detect position data of a gaze point of the subject based on the image data,” is ambiguous.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Therefore, it is unclear what the metes and bounds of the claim language is if no corresponding structure can be identified.  The claim is examined as meaning any structure capable of performing the recited function.
For claim 1, the claim language “a display control unit configured to perform a display operation to display a plurality of objects on a display screen, and a non-display operation to hide the objects in predetermined timing after the display operation is started,” is ambiguous.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Therefore, it is unclear what the metes and bounds of the claim language is if no corresponding structure can be identified.  The claim is examined as meaning any structure capable of performing the recited function.
For claim 1, the claim language “a region setting unit configured to set a plurality of corresponding regions that correspond to the objects, respectively, on the display screen,” is ambiguous.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Therefore, it is unclear what the metes and bounds of the claim language is if no corresponding structure can be identified.  The claim is examined as meaning any structure capable of performing the recited function.
For claim 1, the claim language “a determining unit configured to determine, based on the position data of the gaze point, whether the gaze point is present in the corresponding region in a non-display period in which the non-display operation is performed,” is ambiguous.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Therefore, it is unclear what the metes and bounds of the claim language is if no corresponding structure can be identified.  The claim is examined as meaning any structure capable of performing the recited function.
For claim 1, the claim language “an arithmetic unit configured to calculate, based on determination data, region data that indicates the corresponding region in which the gaze point is detected in the non-display period out of the corresponding regions,” is ambiguous.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Therefore, it is unclear what the metes and bounds of the claim language is if no corresponding structure can be identified.  The claim is examined as meaning any structure capable of performing the recited function.
For claim 1, the claim language “an evaluation unit configured to calculate evaluation data of the subject based on the region data,” is ambiguous.  This claim language invokes 35 U.S.C. 112(f) as described above.  However, the correspond structure could not be found in the specification.  Therefore, it is unclear what the metes and bounds of the claim language is if no corresponding structure can be identified.  The claim is examined as meaning any structure capable of performing the recited function.
For claim 1, the claim term “the corresponding region” (line 17) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 1, the claim language “a determining unit configured to determine, based on the position data of the gaze point, whether the gaze point is present in the corresponding region in a non-display period in which the non-display operation is performed; an arithmetic unit configured to calculate, based on determination data, region data that indicates the corresponding region in which the gaze point is detected in the non-display period out of the corresponding regions” is ambiguous.  These two clauses appear to be effectively be performing the same function.  The determining unit has the function of determining whether the gaze point is present in the region of a non-display period and the arithmetic unit calculates data that indicates that the gaze point is detected in a region of a non-display period.  What is the differentiating subject matter here?  The claim is examined as meaning that the determining unit makes the determination and the arithmetic unit counts the determinations.
Dependent claim(s) 2-7 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “a gaze-point detecting unit configured to detect position data of a gaze point of the subject based on the image data,” “a region setting unit configured to set a plurality of corresponding regions that correspond to the objects, respectively, on the display screen,” “a determining unit configured to determine, based on the position data of the gaze point, whether the gaze point is present in the corresponding region in a non-display period in which the non-display operation is performed,” “an arithmetic unit configured to calculate, based on determination data, region data that indicates the corresponding region in which the gaze point is detected in the non-display period out of the corresponding regions,” and “an evaluating unit configured to calculate evaluation data of the subject based on the region data.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “an image-data acquiring unit configured to acquire image data of an eyeball of a subject,” and “a display control unit configured to perform a display operation to display a plurality of objects on a display screen, and a non-display operation to hide the objects in predetermined timing after the display operation is started.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0003] of U.S. Patent Application Publication No. 2012/0242955 to Yoshino et al. and/or para [0002] of U.S. Patent Application Publication No. 2014/0063205 to Inaba.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 2-7 fail to cure the deficiencies of independent claim 1 by merely reciting additional abstract ideas and/or further limitation(s) on abstract ideas already recited.  Thus, claim(s) 1-7 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0007120 to Shudo in view of U.S. Patent Application Publication No. 2011/0299034 to Walsh et al. (hereinafter “Walsh”) and U.S. Patent Application Publication No. 2016/0055624 to Ohno.
For claim 1, Shudo discloses an evaluation device (para [0054]) comprising:
an image-data acquiring unit configured to acquire image data of an eyeball of a subject (102, 202/203) (Figs. 1-2) (para [0036]-[0037]);
a gaze-point detecting unit configured to detect position data of a gaze point of the subject based on the image data (354/355) (Fig. 4) (para [0041-0042]);
a display control unit configured to perform a display operation to display a plurality of objects on a display screen (356) (Fig. 4) (para [0047] and [0053]) (also see Figs. 11-13);
a region setting unit configured to set a plurality of corresponding regions that correspond to the objects, respectively, on the display screen (see “H” and “K” in Fig. 11; 1A, 2A, 3B, 4B, and 5B in Fig. 12; and/or 11B, 12A, and 13A in Fig. 13);
a determining unit configured to determine, based on the position data of the gaze point, whether the gaze point is present in the corresponding region (S306, S307, S308) (Fig. 14) (para [0090]-[0091]);
an arithmetic unit configured to calculate, based on determination data, region data that indicates the corresponding region in which the gaze point is detected in the non-display period out of the corresponding regions (S311, S321, S313) (Fig. 14) (para [0090]-[0092]); and
an evaluating unit configured to calculate evaluation data of the subject based on the region data (357) (Fig. 4) (para [0041] and [0054]-[0055]) (also see para [0096]-[0097] and [0099]).
Shudo does not expressly disclose that the display control unit is configured to perform a non-display operation to hide the objects in predetermined timing after the display operation is started and that the determining unit is configured to makes its determination based on a non-display period in which the non-display operation is performed.
However, Walsh teaches a non-display operation to hide objects after a display operation is started and that a determination is based on a non-display period in which the non-display operation is performed (para [0329]).
Additionally, Ohno teaches hiding an object after a predetermined timing (para [0031]).
It would have been obvious to a skilled artisan to modify Shudo such that the display control unit is configured to perform a non-display operation to hide the objects in predetermined timing after the display operation is started and that the determining unit is configured to makes its determination based on a non-display period in which the non-display operation is performed, in view of the teachings of Walsh and Ohno, for the obvious advantage of detecting phoria (see para [0329] of Walsh) and Shudo already wants to evaluate/diagnose visual conditions of a user (see, for example, Abstract of Shudo).  Additionally, the use of a predetermined timing provides the obvious advantage of making the test objective and repeatable from patient to patient and/or trial to trial.
For claim 2, Shudo, as modified, further discloses wherein the arithmetic unit calculates, based on the determination data, presence time data which is based on presence time in which the gaze point is present in the corresponding region in the non-display period, and the evaluating unit calculates the evaluation data based on the region data and the presence time data (para [0094]).
For claim 3, Shudo, as modified, further discloses wherein the presence time data includes first presence-time data that indicates first presence time in which the gaze point is present in a specified region that is a predetermined one of the corresponding region out of the corresponding regions in the non-display period, and second presence-time data that indicates second presence time in which the gaze point is present in the corresponding region that is not the specified region in the non-display period (para [0094]).
For claim 4, Shudo, as modified, further discloses wherein the display control unit performs the display operation and the non-display operation repeatedly multiple times (see the “NO” path in S412 in Fig. 15); and the arithmetic unit calculates the first presence-time data and the second presence-time data throughout the non-display periods of the non-display operation (see the “NO” path in S412 in Fig. 15).
For claim 5, Shudo, as modified, further discloses wherein the display control unit performs the display operation and the non-display operation repeatedly multiple times (see the “NO” path in S412 in Fig. 15); and the arithmetic unit calculates the first presence-time data and the second presence-time data for each non-display period of the non-display operation (para [0094]).
For claim 7, Shudo, as modified, further discloses wherein the display control unit displays a range region that indicates ranges of the respective corresponding regions on the display screen in the non-display operation (para [0069] and [0108]) (also see Figs. 11-13).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shudo in view of Walsh and Ohno, and further in view of U.S. Patent Application Publication No. 2018/0028057 to Oz et al. (hereinafter “Oz”).
For claim 6, Shudo, as modified, further discloses the evaluating unit calculates the evaluation data based on the region data and the presence time data (para [0041], [0054]-[0055], and [0094]) (also see para [0096]-[0097] and [0099]).
Shudo, Walsh, and Ohno do not expressly disclose wherein the arithmetic unit calculates reaching time data that indicates a time until the gaze point first reaches the specified region from a start time of the non-display operation, based on the determination data; and the evaluating unit calculates the evaluation data based on the reaching time data.
However, Oz teaches calculating reaching time data that indicates a time until the gaze point first reaches the specified region from a start time (para [0067]), and making an evaluation based on the reaching time data (para [0067]).
It would have been obvious to a skilled artisan to modify Shudo wherein the arithmetic unit calculates reaching time data that indicates a time until the gaze point first reaches the specified region from a start time of the non-display operation, based on the determination data; and the evaluating unit calculates the evaluation data based on the reaching time data, in view of the teachings of Oz, for the obvious advantage of taking into account another parameter for the diagnosis/evaluation of visual conditions, which is what Shudo wants to do.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791